DETAILED ACTION
	This action is in response to the amendment received on August 24, 2022. The Examiner acknowledges that each of previously presented claim 1-5 were amended therein, no claims were canceled, and no new claims were added. Therefore, claims 1-5 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	In view of Applicant’s amendments to claims 1-5, the previously presented 35 U.S.C. 112 rejection is hereby withdrawn.
	In view of Applicant’s remarks regarding the 35 U.S.C. 102(a)(2) rejection under co-pending application number 16/615,084 that these applications were owned by the same person or subject to the same assignment not later than the effective filing date of the claimed invention invokes the 35 U.S.C. 102(b)(2)(c) exclusion, and therefore, the co-pending application is excluded from prior art. The previously presented “provisional” rejection is withdrawn.
	Regarding 35 U.S.C. 101, Applicant argues that the claims, as amended, are patent-eligible in view of 35 U.S.C. 101.  The Examiner respectfully disagrees. Initially, it is noted that the previous rejection has been updated to reflect the currently presented claims as necessitated by Applicant’s extensive amendments to claims 1-5. See rejection below.
Initially Applicant argues that since the claims include “the server generates the mock test problem set from one or more multiple-choice problems in a problem database to predict an external test score of a second user group which has not taken the external test” – the claimed system and method is significantly more concrete than the representative abstract ideas and is unlike any of the representative abstract ideas outlined in the October 2019 PEG. The Examiner respectfully disagrees and reiterates, as set forth in the updated rejections below, the claims are directed to an abstract idea without significantly more. That is, the claims do not appear to incorporate the “significantly more concrete” alleged by merely reciting “using the server” repeatedly in the claims, as such appears to be merely a means to perform the identified abstract idea using a computer without the significantly more or practical application thereof required.
Applicant thereafter argues that the claims recited additional elements that integrate the abstract idea into a practical application of that abstract idea, however, it appears much of the arguments point to potential practical application aspects that are not recited in the claims, and thus are not deemed commensurate with the scope of the claims. For example, Applicant points to applying a machine learning framework to learning data analysis to exclude human intervention in a data processing method and alleges the claims set forth this “new and improved technique” however, the claims do not incorporate any aspects related to a machine learning framework. Accordingly, the additional remaining remarks related to the claims reciting a technological solution appear equally non commensurate with the scope of the claims, as “using the server” repeatedly is not interpreted in any manner as narrowly as Applicant appears to be interpreting, via importing a variety of technological solutions from the specification.
Further, Applicant argues that the claims add significantly more so as to limit the abstract idea. Applicant recites the entirety of claim 1 and indicates “these additional limitations amount to far more than simply identifying an abstract idea and then claiming applying the abstract idea” – however, it is unclear which additional limitations are being referenced, moreover, as detailed in the Examiner’s rejection, the underlined portions of claim 1 are the identified abstract idea, leaving only repeated recitations of “using the server” as potential additional limitations, which are not the significantly more as detailed in the rejection. Thus is not clear that any specific limitation or combination of limitations that equate to the significantly more can be deemed not well-understood, routine, and conventional – at the very least, a server is quite well-understood, routine, and conventional to perform any programmed process, i.e. implement an abstract idea on a computer. It is also noted that the courts have repeatedly held that novelty does not equate to patent-eligibility under 35 U.S.C. 101, that is, simply the lack of a prior art rejection on a claim does not automatically equal that said claim is patent-eligible.
Accordingly, for at least the reasons set forth above and detailed in the rejection below, the Examiner must respectfully maintain that claims 1-5, as amended, remain rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to eligible statutory categories of invention.
 
Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether they are directed to a judicial exception. 
Independent Claim 1 recites:  
1. 	A method of analyzing a user in a server, comprising: 
a) for a specific subject, configuring, using the server, a problem database comprising one or more multiple-choice problems, providing, using the server, at least one problem of the one or more multiple choice problems to user devices, collecting, using the server, one or more selected answers of users for the at least one problem from the user devices, and storing, using the server, the one or more selected answers of the users for the at least one problem in the problem database; 
b) estimating, using the server, a probability of a right answer to the at least one problem for each of the users; 
c) for the specific subject, analyzing, using the server, external test score data of a first user group, wherein the external test score data is associated with an external test that is external to the one or more multiple-choice questions contained within the problem database, and generating, using the server, a mock test problem set from the one or more multiple-choice problems in the problem database to predict an external test score of at least one second group user of a second user group which has not taken the external test, wherein the mock test problem set is generated by collecting one or more mock test problems from the one or more multiple-choice problems that are predicted to result in similar mock test score data as the external test score data of the first user group; and 
d) estimating, using the server, a predicted mock test score of the mock test problem set for the at least one second group user of the second user group without providing the mock test problem set to the at least one second group user of the second user group, and estimating, using the server, the predicted mock test  score of the mock test problem set as a predicted external test score for the external test.

These process steps as underlined in claim 1 above are acts of mental processes amounting to concepts performed in the human mind, such as, but not limited to, observation, judgement, and evaluation. 
For instance, a human is capable of performing the method of analyzing a user as recited in claim 1 through mental process and/or using pen/paper to facilitate the method. That is, a human can certainly configure a problem database (e.g. written on paper, or recited verbally) having multiple-choice problems, providing the problems to user devices (e.g. placed on a user’s table for review), collect answers, store answers in the problem database, estimate a probability of right answer to the problems for each of the users, analyze external test score data of a first user group, generate a mock test problem set, and estimate predicted mock/external test scores of the mock test problem (e.g. various mental processes using the human mind / using pen/paper).
The claims recite “using the server” repeatedly, as a means to implement the abstract idea on a computing device, however, these recitations amount to the abstract idea being merely applied by a computer, (i.e. recite the abstract idea in a high level of generality and merely implement the abstract idea on a computer) to use a computer as a tool to perform the abstract idea (discussed in further detail below with respect to practical applicable of the abstract idea; see also MPEP 2106.05(f)).
Regarding dependent claims 2-5:
Each claim is dependent either directly or indirectly from independent claim 1 identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claims further describe additional mental process aspects to the abstract idea or merely further define aspects already deemed a mental process as detailed above, such as, for example, specifying further mental processes of how estimating the score is performed or how generating the mock test problem set is performed. 
Accordingly, each of these claims are similarly directed to an abstract idea for at least the same reasons above. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
 
This judicial exception is not integrated into a practical application because the abstract idea is not integrated into any further significantly more computing aspects that would deem the abstract idea a practical application. The process steps as underlined above are no more than mere instructions to apply the exception using the generic claimed structure (e.g. a server, user devices, etc.). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(e). The judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea through human activity or very broadly implements the abstract idea on a “computer”, or merely uses a “computer” as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  Simply implementing the abstract idea on generic structure and/or a generic computer is not a practical application of the abstract idea. For the reasons as discussed above, the claims are not integrated to a practical application.


Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements claimed is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of generic structure and generic computing elements to apply the abstract idea merely implements the abstract idea at a low level of generality and fails to impose meaningful limitations to impart patent-eligibility (the use of a generic structure to implement a process or a generic computer to implement the process is merely illustrating the environment in which the abstract idea is practiced).  The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claim, at least based on the position, as discussed above, that each of the dependent claims merely provides additional mental processes to further the abstract idea of the independent claims.
The claimed invention does not recite a sufficient tie to a machine or apparatus.  The claimed generic structure (e.g. server / user devices) set forth in the claims are analogous to a general purpose structure and general purpose computing elements in that they represent old, well understood conventional elements that do not add significantly more to the claims.  See Alice Corp. v. CLS Bank International, 134 S. Ct. at 2358-59.  The machine or apparatus limitations should make clear that the use of the machine or apparatus in the claimed process imposes a meaningful limit on the claim's scope, and does use a machine involving more than insignificant extra-solution activity.  MPEP 2106.05(g).
Also, there is no transformation in these method claims. The above claimed underlined process steps do not transform the generically claimed computing elements into a different state or thing.  These additional elements physically remain the same and do not transform into a different state or thing.  
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.
To overcome this standing of claims 1-5 being ineligible under 35 U.S.C. 101, Applicant is encouraged to incorporate aspects from the specification regarding machine-learning framework using models, vectors, training, specific calculations by specific mathematical functions, and the like to perform data analysis in a manner that provides significantly more than a mental process implemented using generic structure and/or generic computing elements and a practical application thereof.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715